Citation Nr: 1811773	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for sleep apnea. 

3.  Entitlement to increased rating in excess of 60 percent for residuals of prostate cancer. 

4.  Entitlement to a separate rating for neurological impairments secondary to prostate cancer surgery. 

5.  Entitlement to an automobile allowance or specially adapted equipment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010, December 2012, and January 2013 rating decisions of the Department of Veterans Affairs (VA) in Houston, Texas. 

In November 2017, the Veteran and his spouse testified in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed. 

Regarding the characterization of the issues on appeal, the Board added the issue of entitlement to a separate rating for neurological impairments secondary to prostate cancer surgery.  Notably, during the hearing, the Veteran clarified that he understood that 60 percent was the highest possible schedular rating for residuals of prostate cancer.  However, he indicated that he has separate neurological impairments as a result of his prostate cancer surgery.  As will be explained in detail in the remand portion below, the Board finds that the medical evidence supports this assertion.  As such, the Board adds this issue on appeal as it is part of the same parcel for the Veteran's increased rating claim. 

The issues of entitlement to service connection for hypertension and entitlement to separate rating for neurological impairments secondary to prostate cancer surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed claim of service connection for hypertension was denied by the RO in a September 1993 rating decision. 

2.  The evidence received since the final September 1993 rating decision is new and relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension. 

3.  With resolution of any doubt in the Veteran's favor, the Veteran had symptoms of sleep apnea during service and since service separation. 

4.  There has been no local reoccurrence or metastasis of prostate cancer; the Veteran is in receipt of the maximum schedular rating for voiding dysfunction associated with his prostate cancer residuals, and there is no associated renal dysfunction.

5.  The Veteran has the functional equivalent of loss of use of one foot due to service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The September 1993 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.302, 20.1103 (2017). 

2.  The evidence received since the final September 1993 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for a rating in excess of 60 percent for service-connected residuals of prostate cancer have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).

5.  The criteria for automobile and adaptive equipment and/or adaptive equipment have been met.  38 U.S.C. § 3902 (2012); 38 C.F.R. § 3.808 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

Hypertension - New and Material Evidence - Analysis

In a September 1993 rating decision, the RO considered and denied the Veteran's original claim for service connection for hypertension.  The RO notified the Veteran of the decision in October 1993, finding that the medical evidence of record failed to show that he had a current disability despite his service treatment records showing that he had high blood pressure during service.  However, the Veteran did not appeal this decision within the one year appeal period.  Therefore, the September 1993 decision is final.  38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2017). 

Thereafter, in July 2010, the Veteran sought to reopen his claim for service connection for hypertension.  The RO reopened hypertension claim in a December 2012 rating decision, but continued a denial of the claim finding that the now diagnosed hypertension was not related to the isolative incident of high blood pressure in service.  However, regardless of the RO's reopening of the claim, the Board must still determine de novo whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must preliminarily decide whether new and material evidence has been presented in a case, before addressing the merits of the claim.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

When the September 1993 rating decision was adjudicated by the RO, the record included the Veteran's service treatment records, and an April 1993 VA examination report, in which the examiner found that the Veteran was not hypertensive.  After the final decision, the Veteran submitted additional records showing high blood pressure from 1998 and to the present, and a new VA examination was conducted in November 2012, which confirmed a current diagnosis of hypertension.  Accordingly, the Board concludes that new and material evidence has been received to reopen the Veteran's claim for service connection for hypertension.




Service Connection - Applicable Laws and Regulations 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

In this case, the Veteran is diagnosed with obstructive sleep apnea, which is not considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").



A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms, and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale 

that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


Sleep Apnea - Analysis 

The Veteran asserts that his currently diagnosed sleep apnea had its onset during active duty. 

Sleep apnea is currently diagnosed, as confirmed by a November 2012 VA examination report. 

The Veteran's service treatment records do not show any treatment or diagnoses of sleep apnea.  Though, in September 1987, the Veteran was diagnosed with mild obstructive airways disease.  

During his November 2017 hearing testimony, the Veteran testified that during the last few years of service, he was in a flying unit, and his compadres would notice that he was snoring and choking at night.  He stated that he sometimes woke up from his sleep, and often felt tired.  His spouse testified that during this time she noticed that he was very restless, snoring a lot and very loud that you could hear him even in a different room, and that he would stop breathing.  She stated that she had to nudge him to make sure he was okay and to make him stop snoring.  Lastly, she noted that the Veteran was not active, would doze off a lot during the day, and was tired a lot.  The record shows that the Veteran's spouse was married to him at the time of his active duty service (they were married in 1984).   

The Board notes that both the Veteran and his spouse are competent to describe incidents of snoring, and being fatigued, as they would have observed those symptoms firsthand.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The spouse is also competent report that the Veteran appeared to stop breathing as she is able to witness that firsthand.  The Board additionally finds these lay assertions credible. 

The Veteran underwent a VA examination in November 2012, where the Veteran reported that his spouse was complaining of him snoring and he felt tired during the day after sleeping in the previous 30 years.  Ultimately, he underwent a sleep study in 2010, which confirmed a diagnosis of obstructive sleep apnea.  The examiner indicated that the Veteran's claims file was reviewed and opined that the currently diagnosed sleep apnea was less likely than not incurred in or caused by service.  The examiner noted that the diagnosis in 2010 was based on complaints of snoring and daytime fatigue, as well as the Veteran's assertion that his in-service September 1987 diagnosis of obstructive airway disease is related to sleep apnea.  Though, the examiner stated that despite this in-service diagnosis, the Veteran's August 1992 separation examination was silent to any complaints or diagnosis related to sleep apnea, or any other complaints or treatments during service.  In addition, post-service treatment records showed no complaints of sleep problems directly after service and the diagnosis of sleep apnea was not until 18 years after service.  

The examiner further explained the difference between obstructive sleep apnea and obstructive airway disease, specifically that sleep apnea occurs due to passive collapse of the oronasopharynx and or nasopharynx during inspiration while asleep, and caused by anatomical abnormalities such as obesity, while obstructive lung disease is a respiratory disease characterized by airway obstruction.  The examiner then concluded that the fact that there were no complaints of symptoms that are consistent with obstructive sleep apnea in the Veteran's STRs in-service or post-service treatment notes directly after service, the fact that he gained weight, and diagnosis was not rendered until 18 years later, suggest that his sleep apnea is not related to service. 

While the Board finds adequate the examiner's opinion regarding the lack of a nexus between the in-service obstructive airway disease diagnosis and the currently diagnosed sleep apnea, it finds the opinion on direct service connection to be inadequate.  Notably, although the examiner reported the Veteran's lay assertions that symptoms such as snoring and daily fatigue were present during 
service, the examiner did not weigh those statements, and rather focused on the lack of contemporaneous records in-service and post-service.  However, the lack of cotemporaneous treatment records is not an absolute bar to the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Notably, as stated above, the Board finds the lay statements of the Veteran and his spouse credible and assigns high probative weight to the credible and competent statements made by the Veteran and his spouse of in-service symptoms of sleep apnea that led to a later diagnosis.  Indeed, the examiner agreed that the Veteran's symptoms of snoring and daily fatigue are associated with his sleep apnea.

While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309 (a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether he has had sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a), (d). The finding that the Veteran has had obstructive sleep apnea symptoms to include daytime fatigue, snoring, and ceasing of breath since service is supportive of the claim overall, because it tends to show that the same symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea.  As noted above, the November 2012 examiner acknowledged that such symptoms are associated with sleep apnea.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease).  

As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).





Increased Rating - Residuals of Prostate Cancer 

Service connection for prostate cancer was initially granted by the RO in a December 2008 rating decision.  The RO assigned a 100 percent rating for active cancer from May 12, 2008.  Thereafter, in a June 2010 rating decision, the RO decreased the Veteran's rating to 60 percent, effective September 1, 2010.  

Under Diagnostic Code 7528, active malignant neoplasms of the genitourinary system are rated as 100 percent disabling.  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115(b).

Voiding dysfunctions are addressed under 38 C.F.R. § 4.115a, which directs that the particular condition be rated as urine leakage, urinary frequency, or obstructed voiding.  The Veteran's predominant residual of his prostate cancer is voiding dysfunction, as reflected by urinary leakage.  Thus, based on the competent evidence of record the board concludes that the Veteran's disability is properly rated under the rating criteria for voiding dysfunction. 

Voiding dysfunction is rated as either urine leakage, frequent, or obstructed voiding.  38 C.F.R. § 4.115a.  A 60 percent rating is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  This is the maximum rating permitted under urine leakage, frequent, or obstructed voiding.

Initially, the Board notes that there has been no local reoccurrence or metastasis, of the Veteran's prostate cancer.  Thus, a rating in excess of 60 percent is awarded only for renal dysfunction which caused persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The Veteran does not allege, and the evidence of record does not support a finding, that his residuals of prostate cancer include renal dysfunction.  


Specifically, February 2009 and April 2011 VA examiners noted that the Veteran did not have any renal dysfunction due to his prostate disability.  Additionally, as noted, the Veteran does not assert that he has a renal dysfunction.  As such, an increased rating based on for renal dysfunction is not warranted.

In sum, the preponderance of the evidence demonstrates that the Veteran is not entitled to a rating in excess of 60 percent for residuals of prostate cancer for the rating period on appeal.  Thus, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, as noted in the introduction, the Board finds that the medical record specifically associate nerve damage, which resulted from the Veteran's prostate cancer surgery.  While the Board notes that the Veteran is in receipt of separate ratings for neurological impairment associated with his service-connected back disability, additional clarification is necessary regarding any neurological impairment, which resulted from his prostate cancer surgery.  This issue will be discussed separately in the remand section below. 

Automobile and Adaptive Equipment

Financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808. 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be 

equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2)  and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.

As relevant here, the Veteran is in receipt of 10 percent disability rating for left leg radiculopathy, 10 percent disability rating for right leg radiculopathy, and additional 10 percent disability rating for left sciatic nerve impairment.  These ratings are noted by the RO to be associated with the Veteran's service-connected back disability.  Regardless, VA examiners have consistently noted that the Veteran has a current diagnosis of a left drop foot.  The February 2009 VA examiner who conducted the prostate examination noted peroneal and sciatic nerve injury during the surgical procedure with foot drop and chronic pain to both lower extremities.  The September 2010 VA examiner for neurological impairments due to his service-connected back disability, specifically noted that the Veteran's bilateral lower extremity radiculopathy resulted from trauma caused by a 13 hour prostate removal surgery in May 2008.  The examiner further noted that the Veteran had foot drop, and stated that he "cannot do daily job...due to numbness in his feet and legs."  It was additional stated that the Veteran had a limp due to left drop foot.  The April 2011 VA examiner noted that the Veteran's tandem gait/limping on right leg was due to left ankle and foot drop.  The examiner further stated that for ambulation, the Veteran requires a cane, a walker, a wheelchair, and stated that left ankle and foot drop warrant the use of the aid.  The examiner stated that there was motor dysfunction demonstrated by left foot drop, which was diagnosed in January 2009 and again in February 2011 as a result of his prostate cancer surgery.  Lastly, it was noted that there were objective findings of left foot drop with decreased motion of the spine.  In a March 2012 addendum opinion, a VA examiner stated that it was at least as likely as not that the Veteran's left foot drop was related to his back disability. 

In a letter dated December 2012 (received in August 2013), the Veteran's treating physician at the VA outpatient clinic in New Braunfels indicated that the Veteran was a patient at the VA clinic since July 2009.  The physician further noted that the Veteran was diagnosed with an aggressive form of prostate cancer in March 2008, and underwent a 13 hour robotic prostatectomy, but as a result of his body not being properly rotated during the surgery, he suffered from chronic medical problems, including permanent nerve damage to his legs.  Despite undergoing many treatments, to include May 2010 and July 2011 spine and foot surgeries, it was determined that he had a non-repairable nerve damage to his tarsal tunnel, which resulted in decreased usage of his left leg and foot.  The physician stated that the Veteran was in constant pain and was on medication 24/7.  Notably, the physician concluded that the Veteran was mobile "only with the help of an electric wheelchair and electric scooter."

The negative evidence includes a December 2012 VA examination reports, which notes that the Veteran was able to walk from the chair to the examination table without support, and concluded that "he should have received ankle-foot orthosis by now, if someone thought he had drop foot."  Nevertheless, the Board finds this statement to be inadequate, as this examiner simply disregarded consistent diagnoses of foot drop throughout the years and provided no adequate rationale for this conclusion.  

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of left foot drop that is clearly attributed to both his service-connected back disability and due to his surgery for service-connected prostate cancer.  In addition, the VA physician's statement that the Veteran was mobile only by use of electric wheelchair and electric scooter is indicative of loss of use of the Veteran's lower extremities, specifically his left foot and ankle.  Therefore, the Board resolves all reasonable doubt in the Veteran's favor in finding that his disabilities result in significant impairment to ambulation resulting in the functional equivalent of loss of use of one foot, which warrants automobile allowance or specially adapted equipment. 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened; to that extent only, the appeal is granted.

Entitlement to service connection for sleep apnea is granted. 

A rating in excess of 60 percent for residuals of prostate cancer is denied.

Entitlement to automobile allowance or specially adapted equipment is granted. 


REMAND

A remand is necessary in order to obtain addendum medical opinion and to obtain outstanding private treatment records in connection with the Veteran's hypertension claim and to provide the Veteran with a VA examination to determine the nature and severity of all neurological impairments caused by the surgery for his service-connected prostate cancer.  

As noted above, the Board reopened the Veteran's service connection claim for hypertension.  In this regard, the Board notes that VA examiner in April 1993 indicated that the Veteran was not hypertensive at the time of the examination and never taken anti-hypertensive medications, and a November 2012 VA examiner confirmed a current diagnosis of hypertension, but opined that the one isolated high blood pressure in 1987 during service was not related to a later diagnosis of hypertension in 2006.  Nevertheless, the Board finds that review of the Veteran's service treatment records reveals that he had similar readings to the September 1987 blood pressure many times throughout service, to include during his enlistment examination.  Furthermore, during his November 2017 hearing, the Veteran identified that he received treatment from Dr. Lee also from 1992 to 1998, these records are not associated with the claims file, and an attempt to obtain those should be made. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all outstanding VA treatment notes are associated with the claims file. 

2.  During his November 2017 hearing, the Veteran identified that he received treatment for hypertension from Dr. J. Michael Lee beginning in 1992.  However, treatment records from this provider are available beginning 1998.  Please assist the Veteran in obtaining records from 1992 to 1998, by sending him any necessary authorization forms.  

3.  Then, regardless of whether or not additional evidence is received, return the claims file to an appropriate VA examiner for an addendum opinion.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

After a review of the record, the examiner should provide the following opinions:

(a)  Whether there is clear and unmistakable evidence that the Veteran's hypertension pre-existed his active service.  The examiner should address the November 1966 entrance examination of 138/88 when responding.  See STRs at p.26.



If the examiner finds that there is clear and unmistakable evidence that the Veteran's hypertension preexisted service, the examiner should determine whether there is clear and unmistakable evidence that the Veteran's hypertension was NOT aggravated by service.

(b) If the examiner finds that the Veteran's hypertension did not pre-exist service, the examiner should explain previous VA examiner's opinions which indicate that a reading of 130/92 in September 1987 was an isolative reading of high blood pressure during service, and clarify why 130/92 is considered high blood pressure while 138/88 is not. 

(c) Then the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that his hypertension is causally related to service.

In doing so the examiner is asked to consider the following in-service blood pressure readings: 

November 1966 enlistment examination- 138/88, April 1978-124/84, May 1981- 128/80, June 1981-124/82,
July 1981- 110/68 130/82, May 1983- 122/76, May 1984- 124/80, April 1987- 130/80, May 1987- 130/82, August 1987- 128/80, September 1987 -130/92, October 1987 -126/78 5-day average, November 1987- 101/74, March 1988- 112/80, August 1988- 120/79, September 1989- 125/70, July 1991- 120/82, January 1992- 120/90,
and July 1992- 120/80.  See VBMS STRs entries 08/11/2014, p. 5, 11, 26-27, 32, 34, 49, 82, 90-91, 93-94, 96, and in the other STRs file p. 6-13. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

**If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.** 

4.  Thereafter, provide the Veteran with an appropriate VA examination to determine the nature and severity of his currently diagnosed neurological impairments.  The claims file and a copy of this Remand must be made available to the examiner, and the examiner shall indicate in the examination report that the claims file was reviewed.

After a review of the record and examination of the Veteran, the examiner should respond to the following: 

(a) Identify all currently diagnosed neurological impairments, to include any nerve damage or neuropathy, related to the prostate residuals.  If the nerve impairment is due to both the prostate residuals and the service connected back disability, such should be stated.

(b) Describe the severity of the identified neurological impairment and indicate the level of functional impairment caused by such impairment. 

Your attention is called to the following: 

(i) February 2009 VA examination report noting peroneal and sciatic nerve injury during the surgical procedure with foot drop and chronic pain to both lower extremities; (ii) September 2010 VA examination report noting that the Veteran's bilateral lower extremity radiculopathy resulted from trauma caused by a 13 hour prostate removal surgery in May 2008, that he had foot drop, "cannot do daily job...due to numbness in his feet and legs," and that he had a limp due to left drop foot; (iii) April 2011 examination report noting that the Veteran's tandem gait/limping on right leg was due to left ankle and foot drop, he required a cane, a walker, or a wheelchair for ambulation, left ankle and foot drop warrant the use of the aid, and there was motor dysfunction demonstrated by left foot drop, which was diagnosed in January 2009 and again in February 2011 as a result of his prostate cancer surgery; (iv) Medical Treatment Record-Non-Government Facility dated in August 22, 2013 noting that as a result of his body not being properly rotated during the surgery, he suffered from chronic medical problems, including permanent nerve damage to his legs, and was mobile "only with the help of an electric wheelchair and electric scooter."

The examiner should provide a complete rationale. 

5.  After completing any other development that may be warranted, readjudicate the claims on appeal.  In doing so, the rating specialist is asked to consider all neurological impairments associated with his service connected prostate cancer disability, and rate the Veteran accordingly.  

If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


